DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

BEGINNING OF EXAMINER’S AMENDMENT

In the Specification:   Please amend paragraph 1 as follows: 

This patent application is a continuation of now U.S. Patent 10,928,944, issued February 23, 2021, which is incorporated herein by reference in its entirety.

END OF EXAMINER’S AMENDMENT


Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a touch-sensitive display device as configured in claim 1, particularly regarding an amplifier configured both to compare a sensing signal to a reference voltage and output a comparison output, and generate a drive signal based on amplifying a voltage corresponding to pixel data.  The closest prior art is Lee (US PGPUB 2017/0168624 A1; “Lee” hereinafter, which was cited in parent case 16/692,755) who discloses TOUCH DETECTING APPARATUS AND TOUCH DETECTING METHOD USING PIXEL OR PIXELS IN DISPLAY DEVICES.  At figure 7 and paragraph 92, Lee depicts and teaches touch sensing signal processor 300 including amplifier 310, reference voltage ref_1, grayscale voltage applied as input to amplifier 310, and “fed back” grayscale voltage also applied as input to amplifier 310. Lee is silent regarding at least amplifier 310 generating a first comparison output signal based on a first sensor signal from a first sensor electrode and a reference voltage; said comparison is performed by comparator 320.  Lee is further silent regarding at least amplifier 310 generating a drive signal based on amplifying a voltage corresponding to pixel data, said drive signal is generated by source drive 400.  Claim 10, directed to a processing system for a touch-sensitive display device and reciting limitations of first and second amplifiers configured to both compare a sensing signal to a reference voltage and to generate a drive signal based on amplifying a voltage corresponding to pixel data, is similarly situated.  Claim 15, directed to a processing system for a touch-sensitive display device and reciting limitations of a plurality of amplifiers each configured to both compare a sensing signal to a reference voltage and to generate a drive signal based on amplifying a voltage corresponding to pixel data, is similarly situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624